                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHARLES ANTHONY DOUGLAS,

             Petitioner,                             Case No. 19-cv-10261
v.                                                   Hon. Matthew F. Leitman

MARK McCULLICK,

          Respondent.
__________________________________________________________________/

      ORDER (1) GRANTING PETITIONER’S MOTION TO
    HOLD HABEAS PETITION IN ABEYANCE (ECF #3) AND (2)
STAYING THIS CASE PENDING EXHAUSTION OF STATE REMEDIES
        AND ADMINISTRATIVELY CLOSING THE CASE

      Petitioner Charles Anthony Douglas is a state prisoner in the custody of the

Michigan Department of Corrections. On January 25, 2019, Douglas filed a pro se

petition for a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2254. (See

Petition, ECF #1.) In 2015, Douglas was convicted of first-degree criminal sexual

conduct (“CSC”), third-degree CSC, unarmed robbery, and assault and battery. The

state trial court sentenced him to time served for the assault, ten to fifteen years in

prison for the third-degree CSC and unarmed robbery, and a consecutive term of

forty to ninety years for the first-degree CSC. The Michigan Court of Appeals

affirmed Douglas’ convictions, but it remanded his case to the state trial court for

consideration of the reasonableness and proportionality of his sentence, which

exceeded the sentencing guidelines. See People v. Douglas, No. 327354 (Mich. Ct.
App. Nov. 1, 2016). On October 31, 2017, the Michigan Supreme Court denied

Douglas leave to appeal because it was not persuaded to review the questions

presented to it. See People v. Douglas, 902 N.W.2d 613 (Mich. 2017). On remand,

the state trial court apparently declined to re-sentence Douglas, but that court did

appoint appellate counsel for Douglas on November 2, 2018. In the petition,

Douglas challenges his convictions on the grounds that (1) “other acts” evidence was

erroneously admitted at his trial and (2) the trial court’s scoring of the Michigan

sentencing guidelines was unreasonable. (See Pet., ECF #3.)

      Douglas has now filed a motion to hold his habeas petition in abeyance while

he seeks to exhaust state court remedies for a new claim regarding the state trial

court’s failure to re-sentence him following the remand from the Michigan Court of

Appeals. (See Mot., ECF #3.) Douglas also submitted a letter to the Court in which

he asked for permission to attempt to exhaust certain remedies in state court.

       State prisoners are required to give the state courts an opportunity to act on

their claims before they present their claims to a federal court in a habeas corpus

petition. See 28 U.S.C. § 2254(b)(1), (c); O’Sullivan v. Boerckel, 526 U.S. 838, 842

(1999). This requirement is satisfied if the prisoner “invok[es] one complete round

of the State’s established appellate review process.” O’Sullivan, 526 U.S. at 845.

      To avoid complications with the one-year statute of limitations contained in

28 U.S.C. § 2244(d)(1), a federal court may opt to stay a federal habeas petition and



                                          2
hold further proceedings in abeyance pending resolution of state court post-

conviction proceedings. See Rhines v. Weber, 544 U.S. 269, 278 (2005). After the

petitioner exhausts his state remedies, the federal court may lift its stay and allow

the petitioner to proceed in federal court. Id. at 275-76. The Court concludes that

such a stay is warranted here because it will enable Douglas to attempt to exhaust

his state court remedies for all of his claims without fear of violating the rule on

second or successive petitions or the statute of limitations. In granting such a stay,

the Court is not making any ruling that the motion Douglas seeks to file in state court

is permissible in that court or is otherwise cognizable, or that his new claim(s) related

to his sentencing can be exhausted in state court. The Court holds only that it will

hold Douglas’ current federal habeas petition in abeyance while he attempts to

exhaust his new claim(s) in state court.

      Accordingly, IT IS HEREBY ORDERED that Douglas’ motion to hold his

habeas petition in abeyance while he pursues possible state-court remedies (ECF #3)

is GRANTED. This stay is conditioned upon Douglas fully exhausting his state-

court remedies (if any), including, if necessary, seeking timely review in the

Michigan Court of Appeals and Michigan Supreme Court (in the manner provided

under Michigan law). The stay is further conditioned on Douglas’ return to this

Court, with a motion to re-open and amend his petition, using the same caption and

case number included at the top of this Order, within 60 days of fully exhausting his



                                           3
state court remedies. See, e.g., Wagner v. Smith 581 F.3d 410, 411 (6th Cir. 2009)

(discussing similar procedure). Finally, because Douglas did not sign or date his

current petition, he is reminded to sign and date the amended petition before

submitting the petition to the Clerk of this Court. If Douglas fails to comply with

any of the conditions described in this paragraph, the Court may dismiss his petition

and/or rule only on his currently-exhausted claims (if any). See Calhoun v. Bergh,

769 F.3d 409, 411 (6th Cir. 2014).

      IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE this

case for administrative purposes only. Nothing in this Order or the related docket

entry shall be construed as an adjudication of any of Douglas’ claims. See Sitto v.

Bock, 207 F.Supp.2d 668, 677 (E.D. Mich. 2002).

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: June 27, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 27, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         4
